889 So. 2d 222 (2004)
William M. MURPHY, Appellant,
v.
PALM MATTRESS COMPANY/RSKCO, Appellees.
No. 1D04-4639.
District Court of Appeal of Florida, First District.
December 23, 2004.
William M. Murphy, appellant, pro se.
No appearance for appellees.
PER CURIAM.
We are constrained to dismiss this appeal for lack of jurisdiction. Florida Rule of Appellate Procedure 9.180(b)(2) provides that our jurisdiction to review proceedings in workers' compensation cases must be invoked by filing a notice of appeal within 30 days of the date the order to be reviewed is mailed to the parties. Appellant failed to meet this jurisdictional deadline, and we are without authority to either extend the deadline or forgive appellant's late filing.
APPEAL DISMISSED.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.